293 S.W.3d 791 (2009)
Romelle PEOPLES, Appellant
v.
GENCO FEDERAL CREDIT UNION and McDonald Recovery Service, Inc., Appellees.
No. 10-09-00032-CV.
Court of Appeals of Texas, Waco.
July 8, 2009.
Daryl K. Washington, Attorney At Law, Dallas, TX, for Appellant/Relator.
Stephen L. Baskind, Kleiman Lawrence Baskind Fitzgerald LLP, Dallas, TX, Jim *792 Hering, Pakis Giotes Page & Burleson PC, Waco, TX, for Appellee/respondent.
Before Chief Justice GRAY, Justice REYNA, and Justice DAVIS.

ORDER
PER CURIAM.
The law firm of Shackelford, Melton & McKinley, LLP filed a motion to withdraw as counsel for Romelle Peoples. The law firm's motion indicates that a lawyer, Daryl Washington, previously employed by that law firm was the attorney of record on appeal while employed by the law firm. Washington is no longer employed by the law firm but, nevertheless, continues to represent Peoples.
The Court has determined that the rules contemplate representation of parties by a specific attorney and not by a law firm. See TEX.R.APP. P. 6.1 ("... lead counsel for an appellant is the attorney whose signature first appears on the notice of appeal.") and 6.5 ("An appellate court may ... permit an attorney to withdraw from representing a party in the appellate court."). While an attorney may give the law firm's name and address for communication purposes, it is, nevertheless, the attorney who represents the client in court.
In this regard, the Court has noted the new contact information for Washington in the Court's case management system to which all future communications for Peoples will be directed.
Based on the foregoing, the motion to withdraw as counsel for Romelle Peoples filed by the law firm of Shackelford, Melton & McKinley, LLP is dismissed as moot.
Peoples continues to be represented on appeal by Daryl K. Washington.